Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 15, 2015

                                       No. 04-15-00037-CV

                                     James W. MYART, Jr.,
                                           Appellant

                                                 v.

                                      Deborah MURDOCK,
                                            Appellee

                   From the County Court at Law No. 5, Bexar County, Texas
                                Trial Court No. 2015CV00334
                               Jason W. Wolff, Judge Presiding

                                          ORDER
       On March 19, 2015, the trial court signed an order sustaining a contest to appellant James
Myart’s affidavit of indigence. Myart did not file a motion challenging the trial court’s order.
Accordingly, appellant is responsible for paying the $195.00 filing fee that was due when this
appeal was filed and for paying the clerk’s and reporter’s fees for preparing the record.

       We therefore order appellant James Myart must, by April 30, 2015:

       (1) pay the appellate filing fee of $195.00 to the clerk of this court;

       (2) file written proof in this court that he has paid the trial court clerk’s fee for
           preparing the clerk’s record or has made arrangements satisfactory to the clerk
           to pay the fee; and

       (3) file written proof in this court that he has paid the court reporter’s fee for
           preparing the reporter’s record or has made arrangements satisfactory to the
           reporter to pay the fee.

If appellant fails to pay the appellate filing fee and show he has paid the clerk’s fee within the
time ordered, this appeal will be dismissed. See TEX. R. APP. P. 5, 37.3(b), 42.3.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of April, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court